35 So. 3d 145 (2010)
In the Interest of J.D. and S.D., children.
Department of Children and Family Services, Petitioner,
v.
S.D., Respondent.
No. 2D10-196.
District Court of Appeal of Florida, Second District.
May 26, 2010.
Douglas Sherman, Bartow, for Petitioner.
Jackson Stuart Flyte, Regional Counsel, Second District, and Robert D. Rosen, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, Bartow, for Respondent.
ALTENBERND, Judge.
The Department of Children and Family Services petitions for a writ of certiorari vacating a nonfinal order reunifying the children, J.D. and S.D., with the mother, S.D., in Alabama. S.D. and the guardian ad litem concede error.
The trial court violated the Interstate Compact on the Placement of Children Act, codified at section 409.401, Florida Statutes (2009), by placing the children, J.D. and S.D., with their mother, S.D., in Alabama, prior to the completion of a home study and without obtaining the consent of the appropriate public authorities of Alabama. We therefore grant the petition for writ of certiorari, vacate the order, and remand for further proceedings. See H.P. v. Dep't of Children & Families, 838 So. 2d 583 (Fla. 5th DCA 2003). This opinion does not compel the immediate removal of the children from Alabama, but the trial court must conduct a hearing as soon as possible to determine the status of the children and to ensure the conditions of their placement are in full accordance with the law.
Petition granted.
WHATLEY and WALLACE, JJ., Concur.